The issues in this case are identical with those presented in the case of Joseph C. Marsh et al. v. Leonard Lorimer et al. (No. 28425) 113 So. 808,1 this day decided. The contract sued on is identical with the contract sued on in that case, except that Marsh is not a party to the contract sued on here, and the lands contracted to be sold are different, and the amount paid by Lorimer, when he signed the contract sued on here, was $5,000 instead of $75,000. The judgment rendered by the trial court in this case is similar, except as to the amount of the moneyed judgment rendered in favor of Lorimer, to the judgment rendered in the Marsh Case, and Lorimer asks for amendments to the judgment in this case similar to those prayed for in the Marsh Case. The evidence in the two cases is the same.
For the reasons assigned in the case of Joseph C. Marsh et al. v. Leonard Lorimer et al., this day decided, the judgment appealed from is amended by expressly rescinding the contract, here sought to be specifically enforced, and by making the interest run on said sum of $5,000 from May 25, 1920, instead of from July 16, 1923, and, as thus amended, said judgment is affirmed.
1 Ante, p. 175.